Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6832 Page 1 of 31




     1 ROBBINS GELLER RUDMAN & DOWD LLP
       PATRICK J. COUGHLIN (111070)
     2 STEVEN W. PEPICH (116086)
       DAVID W. MITCHELL (199706)
     3 ALEXANDRA S. BERNAY (211068)
       CARMEN A. MEDICI (248417)
     4 LONNIE A. BROWNE (293171)
       655 West Broadway, Suite 1900
     5 San Diego, CA 92101
       Telephone: 619/231-1058
     6 619/231-7423 (fax)
       patc@rgrdlaw.com
     7 stevep@rgrdlaw.com
       davidm@rgrdlaw.com
     8 xanb@rgrdlaw.com
       cmedici@rgrdlaw.com
     9 lbrowne@rgrdlaw.com
    10 Attorneys for Plaintiff Persian Gulf Inc.
       [Additional counsel appear on signature page.]
    11
                             UNITED STATES DISTRICT COURT
    12                    SOUTHERN DISTRICT OF CALIFORNIA
    13 PERSIAN GULF INC., Individually and )         Case No. 3:15-cv-01749-L-AGS
       on Behalf of All Others Similarly         )
    14 Situated,                                 )   CLASS ACTION
                                                 )
    15                          Plaintiff,       )
                                                 )   DATE:       November 4, 2019
    16         vs.                               )   TIME:       10:30 a.m.
                                                 )   CTRM:       5B
    17 BP WEST COAST PRODUCTS LLC, )                 JUDGE:      Hon. M. James Lorenz
       et al.,                                   )
    18                                           )
                                Defendants. )
    19                                           )
                                                 )   Lead Case No. 18-cv-01374-L-AGS
    20 RICHARD BARTLETT, et al.,
       Individually and on Behalf of All Others ))   (consolidated with No. 18-cv-01377-L-
    21 Similarly Situated,                           AGS)
                                                 )
                                Plaintiffs,      )   CLASS ACTION
    22                                           )
               vs.                               )
    23                                           )
                                                 )
    24 BP WEST COAST PRODUCTS LLC, )
       et al.,                                   )
    25
                                Defendants. ))
    26
    27           PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES
                 IN OPPOSITION TO DEFENDANT ALON USA ENERGY, INC.’S
    28          MOTION FOR SANCTIONS UNDER RULE 11 AND 28 U.S.C. §1927

         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6833 Page 2 of 31




     1                                              TABLE OF CONTENTS
     2                                                                                                                           Page
     3 I.         INTRODUCTION ........................................................................................... 1
     4 II.        BACKGROUND ............................................................................................. 2
     5            A.         Alon’s 2012 Shutdown ......................................................................... 3
     6                       1.       Alon’s Suspicious Actions and Representations
                                      Surrounding the Spring 2012 Price Spike .................................. 3
     7
                             2.       The McCullough Report and Responses to It ............................ 6
     8
                             3.       Correcting the April 20, 2012 Allegation ................................... 7
     9
                  B.         Alon’s Participation in California’s Gasoline Refinery Market ........... 8
    10
                  C.         Alon’s Conduct Is Part and Parcel of the Pleaded Theory of
    11                       Liability ............................................................................................... 10
    12            D.         Other Indicia of Alon’s Anticompetitive Conduct ............................. 11
    13            E.         Alon Waited Nearly Seven Years to Take Issue with Widely
                             Disseminated Information Regarding Its Bakersfield Refinery ......... 12
    14
         III.     PLAINTIFFS COMPLIED WITH RULE 11 AND ALON’S
    15            MOTION FOR SANCTIONS SHOULD BE DENIED ............................... 13
    16            A.         The “Extraordinary” Rule 11 Remedy Is to Be Exercised with
                             “Extreme Caution” .............................................................................. 13
    17
                  B.         Plaintiffs Have Not Vexatiously Increased the Litigation .................. 18
    18
         IV.      THE CLAIMS AGAINST CONSUMER PLAINTIFFS LACK
    19            MERIT........................................................................................................... 20
    20 V.         ALON’S ALTERNATIVE REQUEST IS MERITLESS ............................. 23
    21 VI.        CONCLUSION ............................................................................................. 24
    22
    23
    24
    25
    26
    27
    28

                                                                      -i-                               3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6834 Page 3 of 31




     1                                       TABLE OF AUTHORITIES
     2                                                                                                              Page
     3 CASES
     4 Ass’n of Women with Disabilities Advocating Access v. Mouet,
     5    No. 06-CV-02240-JM(LSP), 2007 U.S. Dist. LEXIS 2258
          (S.D. Cal. Jan. 11, 2007) .................................................................................... 17
     6
       Avedisian v. Mercedes-Benz USA, LLC,
     7
          No. CV 12-00936 DMG, 2014 U.S. Dist. LEXIS 2127
     8    (C.D. Cal. Jan. 2, 2014) ...................................................................................... 15
     9 B.K.B. v. Maui Police Dep’t,
    10    276 F.3d 1091 (9th Cir. 2002) ............................................................................ 15
    11 Coffey v. Healthtrust, Inc.,
          1 F.3d 1101 (10th Cir. 1993) .............................................................................. 16
    12
    13 Cortina v. Wal-Mart Stores, Inc.,
          No. 13-cv-02054-BAS-DHB, 2016 U.S. Dist. LEXIS 119192
    14    (S.D. Cal. Sept. 1, 2016)..................................................................................... 23
    15
       CreAgri, Inc. v. Pinnaclife, Inc.,
    16    No. 11-CV-6635-LHK, 2014 U.S. Dist. LEXIS 77484
    17    (N.D. Cal. June 3, 2014) ..................................................................................... 16

    18 Dig. Empire Ltd. v. Compal Elecs. Inc. Grp.,
          No. 14cv1688 DMS (KSC), 2015 U.S. Dist. LEXIS 187449
    19    (S.D. Cal. Dec. 11, 2015) ................................................................................... 17
    20
       Fink v. Gomez,
    21    239 F.3d 989 (9th Cir. 2001) .............................................................................. 14
    22 Garr v. U.S. Healthcare,
    23   22 F.3d 1274 (3rd Cir. 1994) ........................................................................ 17, 18
    24 Himaka v. Buddhist Churches of Am.,
    25   917 F. Supp. 698 (N.D. Cal. 1995)..................................................................... 15

    26 In re Connetics Corp. Sec. Litig.,
           542 F. Supp. 2d 996 (N.D. Cal. 2008)................................................................ 16
    27
    28

                                                               - ii -                         3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6835 Page 4 of 31




     1
     2                                                                                                              Page
     3
         In re Keegan Mgmt. Co., Sec. Litig.,
     4       78 F.3d 431 (9th Cir. 1996) .................................................................... 14, 15, 22
     5
       Johns v. Bayer Corp.,
     6    No. 09CV1935 DMS (JMA), 2010 U.S. Dist. LEXIS 62804
          (S.D. Cal. June 24, 2010) ................................................................................... 22
     7
     8 Operating Eng’rs Pension Tr. v. A-C Co.,
          859 F.2d 1336 (9th Cir. 1988) ............................................................................ 13
     9
       Reyes v. Flourshings Plus, Inc.,
    10
          No. 19cv261 JM (WVG), 2019 U.S. Dist. LEXIS 128049
    11    (S.D. Cal. July 31, 2019) .................................................................................... 18
    12 SellPoolSuppliesOnline.com LLC v. Ugly Pools Ariz. Inc.,
    13    No. CV-15-01856-PHX-BSB, 2019 U.S. Dist. LEXIS 38507
          (D. Ariz. Mar. 11, 2019) ..................................................................................... 15
    14
    15 Song Fi, Inc. v. Google, Inc.,
          No. C 14-5080, 2016 U.S. Dist. LEXIS 104404
    16    (N.D. Cal. Aug. 8, 2016) .............................................................................. 15, 16
    17 Thomas v. Girardi,
    18   611 F.3d 1027 (9th Cir. 2010) ............................................................................ 17
    19 Tom Growney Equip. v. Shelley Irrigation Dev.,
    20   834 F.2d 833 (9th Cir. 1987) .............................................................................. 15

    21 Townsend v. Holman Consulting Corp.,
          929 F.2d 1358 (9th Cir. 1990) ...................................................................... 14, 22
    22
    23 United Nat’l Ins. Co. v. R&D Latex Corp.,
          242 F.3d 1102 (9th Cir. 2001) ............................................................................ 15
    24
       W. Coast Theater Corp. v. Portland,
    25    897 F.2d 1519 (9th Cir. 1990) ............................................................................ 18
    26
       Zaldivar v. City of Los Angeles,
    27    780 F.2d 823 (9th Cir. 1986) .............................................................................. 14
    28

                                                               - iii -                        3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6836 Page 5 of 31




     1
     2                                                                                                                       Page
     3
          STATUTES, RULES AND REGULATIONS
     4
          28 U.S.C.
     5
             §1927 ........................................................................................................... passim
     6
       Federal Rules of Civil Procedure
     7    Rule 11 ......................................................................................................... passim
     8    Rule 11(b)(3) ...................................................................................................... 14
          Rule 11(c) ........................................................................................................... 19
     9    Rule 11(c)(4)....................................................................................................... 19
    10    Rule 12(b)(6) ...................................................................................................... 22
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                                   - iv -                            3:15-cv-01749-L-AGS
          4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6837 Page 6 of 31




     1 I.         INTRODUCTION
     2            As this Court has recognized, “Plaintiff’s theory of the case is that Defendants
     3 conspired to create a false impression of reduced supply [of gasoline and diesel fuel],
     4 when in fact they possessed the inventory and production capacity to supply the
     5 California market.” ECF No. 86 (“MTD Order”) at 7. 1 Ignoring what this case is
     6 about, Defendant Alon USA Energy, Inc. (“Alon”) has turned a scrivener’s error into
     7 a motion for Rule 11 sanctions. As set forth below, the case against Alon is even
     8 stronger upon correction and clarification of this insignificant error. A minor mistake
     9 as to the exact timing of Alon’s refinery shutdown is understandable, but an innocent
    10 explanation is harder to come by for Alon’s misleading statements about its own
    11 refinery shutdowns. For example, Alon’s motion represents that “Alon decided to
    12 take all of its California refineries (not just Bakersfield) off line in December
    13 2011 . . . not in close temporal proximity to any other alleged refinery shutdown by
    14 any other Defendant.” ECF No. 282-8 (“Mtn.” or “Motion”) at 8 (emphasis in
    15 original). Emissions data expose the falsity of these (and other) representations:
    16 Alon’s Bakersfield refinery was on line throughout January 2012 and until just before
    17 defendant BP West Coast Products LLC’s (“BP”) February 17, 2012 shutdown.
    18            The only other basis for Alon’s Motion – that Plaintiffs improperly
    19 characterized it as a participant in the California gasoline refinery market – is also
    20 false. Alon’s own Answers to Plaintiff Persian Gulf Inc. (“Plaintiff”) and Consumer
    21 Plaintiffs’ Complaints (ECF No. 76, “Complaint”; Bartlett ECF No. 44,2 “Consumer
    22 Plaintiffs’ Complaint”) acknowledged that “because Plaintiff fails to define the term
    23 ‘California gasoline refinery market,’ Alon lacks information sufficient to form a
    24 belief as to the truth of the allegations, which are therefore denied.” ECF No. 115
    25   1
            Here, and throughout, citations are omitted and emphasis is added, unless
         otherwise noted.
    26
       2
          References to “Bartlett ECF No.” are to the docket entries Bartlett v. BP West
    27 Coast Prods. LLC, No. 3:18-cv-01374-L-AGS (S.D. Cal.). “Consumer Plaintiffs”
       refers to plaintiffs Joshua Ebright, Paul Lee, and David Rinaldi in the Bartlett action.
    28

                                                    -1-                    3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6838 Page 7 of 31




     1 (“Answer”), ¶137; Bartlett ECF No. 117, ¶30). Obviously, this means that, depending
     2 how one defines the “California gasoline refinery market,” Alon may be a participant.
     3 It is irresponsible for Alon to now claim that this same general allegation is “false”
     4 and “untrue” and a basis for sanctions. Mtn. at 3.
     5            As set forth below, there is a stronger argument to sanction Alon for its
     6 meritless Motion than for Plaintiffs’ insignificant mistake and general
     7 characterization. Rather than resorting to tit-for-tat tactics, however, Plaintiffs simply
     8 request that the Court deny Alon’s Motion so we can focus on the merits.3
     9 II.        BACKGROUND
    10            For years, Californians have witnessed spikes in gasoline and diesel fuel prices,
    11 seemingly contrary to normal market forces of supply and demand.                    As the
    12 Complaints detail, multiple and various anticompetitive acts on the part of the major
    13 gas refineries in the state are the cause of these anomalous and costly results. The
    14 case centers around specific time periods when the crude oil markets experienced a
    15 suspicious combination of constant demand, decreased (real or purported) production,
    16 increased prices, and increased inventories. “In a normally operating market,
    17 competitors use their existing inventory and production capacity to increase their
    18 individual market shares and/or to profit from any price increases caused by decreased
    19 supply from other competitors.” MTD Order at 7. This did not happen here. Instead,
    20 “Plaintiff’s theory of the case is that Defendants conspired to create a false impression
    21 of reduced supply [of gasoline and diesel fuel], when in fact they possessed the
    22 inventory and production capacity to supply the California market.” Id. at 7. As
    23 alleged, Defendants’ conspiracy involved:
    24            several instances of tightly synchronized multiple refinery shutdowns,
                  simultaneous exports during a short period of time, an orchestrated run
    25
       3
           If the Court is inclined to hold oral argument, counsel respectfully request it not be
    26 held the week of November 4-8, 2019, as necessary counsel for this issue has two
       hearings in other matters in federal courts in New York, including a final approval
    27 hearing in In re Payment Card Interchange Fee and Merchant Discount Antitrust
       Litigation, No. 1:05-MD-1720 (MKB)(JO) (E.D.N.Y.).
    28

                                                    -2-                     3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6839 Page 8 of 31




     1            on the market, joint public exaggerations regarding supply disruptions,
                  and other coordinated actions such as unnecessary refinery shutdowns,
     2            failure to repair a damaged refinery, idling a Jones Act tanker, and
                  coordinated exports all occurring simultaneously during a time of rising
     3            prices.
     4 Id. at 15. Another of the conspiracy’s hallmarks was “Defendants’ uniform practice
     5 of keeping to themselves the data concerning their industry and operations, including
     6 refinery shutdowns and planned output, while spreading misleading information to the
     7 public” because “[l]ack of reliable information renders a concentrated market more
     8 susceptible to manipulation.” Id. at 6.
     9            A.         Alon’s 2012 Shutdown
    10                       1.   Alon’s Suspicious Actions and Representations
                                  Surrounding the Spring 2012 Price Spike
    11
                  The first period of pronounced price manipulation at issue here occurred in the
    12
         spring of 2012. A fire at a West Coast BP refinery on February 17, 2012, was closely
    13
         followed by several other refineries either voluntarily remaining closed or engaging in
    14
         voluntary maintenance shutdowns. This behavior was highly suspect because, as the
    15
         Court has observed, in a competitive market, maintenance would have been postponed
    16
         to take advantage of rising West Coast prices. MTD Order at 11.
    17
                  Leading up to the spring 2012 price spike, Alon participated in “Defendants’
    18
         uniform practice of keeping to themselves the data concerning their industry and
    19
         operations, including refinery shutdowns and planned output, while spreading
    20
         misleading information to the public.” MTD Order at 6. For example, on March 8,
    21
         2012, Alon issued a press release that represented that: “In light of the weak margin
    22
         environment, we shutdown the California refineries in December to make minor
    23
         revisions to hydrocracker . . . .” DEx. 21 at 2883.4 Alon’s Motion repeats this
    24
         representation about the December 2011 shutdown, but provides a different
    25
         justification, contending that the shutdown was “[d]ue to a seasonal downturn in its
    26
    27   4
            “DEx.” references are to the exhibits attached to the Declaration of Carl W.
         Hittinger filed in support of Alon’s Motion. ECF No. 282-1 to ECF No. 282-7.
    28

                                                    -3-                    3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6840 Page 9 of 31




     1 primary asphalt market.” Mtn. at 8. Leaving aside the contradicting explanations,
     2 both of these purported justifications are suspect because the representation of a
     3 December 2011 shutdown was, in fact, false. Emissions data from the San Joaquin
     4 Valley Air Pollution Control District show that Alon’s Bakersfield, California refinery
     5 was on line until at least February 15, 2012. McCullough Decl., ¶¶12-13.5
     6            In fact, Alon did not shut down its Bakersfield refinery until almost exactly
     7 when BP shut down its West Coast refinery due to a fire. So at a time when West
     8 Coast gasoline supplies were going to be constrained due to the BP fire, Alon chose to
     9 exacerbate the constraints by shutting down its Bakersfield refinery. This is precisely
    10 the kind of “‘extreme action’” that the Court reasoned would have been against Alon’s
    11 self-interest “‘in the absence of advance agreement’” with others to also squeeze the
    12 market. MTD Order at 17. Alon’s actions were so extreme, one of the analysts
    13 covering the company expressed his befuddlement during Alon’s March 9, 2012
    14 earnings call:
    15            I’m struggling a bit to understand why you’re not operating the
                  California system here in the first quarter, given what seems to be a
    16            decent environment that’s developed year-to-date. So can you give us
                  some help on what minimum parameters for crack spreads or crude
    17            spreads on the California feedstocks or asphalt margins are required to
                  make that system economically viable?
    18
         DEx. 42 at 3329.
    19
                  Alon’s former Chief Executive Officer (“CEO”) and President, Paul Eisman,
    20
         responded to the question with more subterfuge:
    21
                          Yes. Gee, I don’t know if I have that number, but I will tell you
    22            that you’re right. I mean, margins have improved significantly on the
                  West Coast, both as we got through this collapsed issue of these
    23            differentials but then also with the shutdowns, both for turnarounds and
                  fires on the West Coast. We’ve seen significant improvements during
    24            the first quarter. And if we had known all that in advance, then we’d be
                  running today. But I think the issue is that this happened recently –
    25            fairly recently, and you have to gear up to start buying crude. And we’ve
                  got a 30- to 45-day lead time to purchase crude and plan to get the
    26            facilities restarted.
    27   5
             “McCullough Decl.” references are to the Declaration of Robert F. McCullough,
         filed concurrently herewith.
    28

                                                    -4-                    3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6841 Page 10 of 31




     1 Id. at 3329-30. As can be seen, Eisman concealed the fact that according to the
     2 emissions data, Alon’s Bakersfield refinery was operational at least during the first
     3 half of the first quarter of 2012. This fact reveals the deceptiveness of his “lead time”
     4 excuse. Moreover, even if Alon needed 30-45 days lead time after the February 17,
     5 2012 BP fire, Bakersfield could have been up and running by early April at the latest.
     6 Yet, Alon prolonged the Bakersfield shut down weeks longer, and other refineries
     7 followed suit. From April 27, 2012 through August 6, 2012, other Defendants shut
     8 down one or more of their California refineries for at least six days. See Complaint,
     9 ¶37.
    10            Moreover, Alon continued “spreading misleading information to the public”
    11 regarding its Bakersfield refining activities. For example, on August 6, 2012, Alon
    12 issued a press release that quoted Eisman representing that: “In California, we
    13 restarted operations at the Paramount refinery in April and the Bakersfield
    14 hydrocracker resumed operations in June.” DEx. 23 at 2900. Alon’s Motion
    15 perpetuates the notion that its Bakersfield refinery activities did not resume until June
    16 2012: “[A]lon brought its Bakersfield refinery back on line by June 2012.” Mtn. 8 at
    17 8; see also ECF No. 219-1 at 6-7 (“Alon took all its California refining operations
    18 offline, including its Bakersfield hydrocracker, in December 2011 and did not restart
    19 its Bakersfield hydrocracker until June 2012 for economic reasons unrelated to the
    20 gasoline market.”) (emphasis in original). Irrespective of Alon’s hydrocracker itself,
    21 emissions data show that Alon’s Bakersfield refinery was on line until February 15,
    22 2012, and back on line no later than May 10, 2012. McCullough Decl., ¶¶12-13.
    23            Again, as the Court has recognized, “Plaintiff’s theory of the case is that
    24 Defendants conspired to create a false impression of reduced supply, when in fact they
    25 possessed the inventory and production capacity to supply the California market.”
    26 MTD Order at 7. In addition, “[l]ack of reliable information renders a concentrated
    27 market more susceptible to manipulation.” Id. at 6. It is apparent that Alon
    28 committed the primary overt acts that fueled this conspiracy in the spring of 2012: it

                                                  -5-                    3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6842 Page 11 of 31




     1 voluntarily shut down refining activities when it should have been expanding them, it
     2 prolonged the shut down when it should have restarted as quickly as possible, it
     3 repeatedly spread misleading information to the public about its activities – and it did
     4 all this during the same period when every other Defendant was also shutting down
     5 their California refineries amid rising prices.
     6                       2.   The McCullough Report and Responses to It
     7            Industry expert Robert McCullough documented these suspicious refinery
     8 closures in a June 5, 2012 report (the “McCullough Report”). McCullough Decl.,
     9 Ex. 2. The McCullough Report has been publicly available on the McCullough
    10 Research website since its initial release on June 5, 2012. McCullough Decl., ¶3. On
    11 June 7, 2012, the McClatchy news service published an article that referred to and
    12 quoted from the McCullough Report, including a specific reference to the report’s
    13 table of production reductions that listed April 20, 2012 as the date of Alon’s
    14 Bakersfield shutdown. McCullough Decl., Ex. 3. As can be seen, the McClatchy
    15 article did not note any errors, or even suspected errors, in the McCullough Report.
    16            Also on June 7, 2012, U.S. Senator Maria Cantwell of Washington wrote to the
    17 Federal Trade Commission (“FTC”) urging the agency “to investigate whether or not
    18 recent and inexplicable gas price spikes in Washington state are the result of
    19 deliberative efforts by West Coast refiners to keep gasoline inventories artificially
    20 low.” McCullough Decl., Ex. 6 at 3. Senator Cantwell’s letter expressly referenced
    21 and relied on the McCullough Report:
    22                   As part of your investigation, I would appreciate your review of a
                  new report by McCullough Research that questions whether today’s
    23            historically low gasoline inventories were really just the inevitable result
                  of the BP refinery fire and unfortunately timed refinery maintenance
    24            shutdowns. The report also suggests that the current divergence from
                  typical West Coast pricing trends may have generated significant
    25            windfall profits for West Coast suppliers. . . .
    26 Id. Senator Cantwell’s referral letter did not note any errors, or even suspected errors,
    27 in the McCullough Report.
    28

                                                     -6-                      3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6843 Page 12 of 31




     1            For years, leading up to Plaintiff’s Complaint, it appears that Alon did not raise
     2 any errors, or even suspected errors, in the McCullough Report’s reported April 20,
     3 2012 shutdown date for the Bakersfield refinery. Plaintiff Persian Gulf retained
     4 McCullough as an expert and, as part of his engagement, he reviewed drafts of
     5 Plaintiff’s Complaint prior to its filing on September 22, 2016. McCullough Decl.,
     6 ¶14. At the time of McCullough’s review, he had no reason to doubt the accuracy of
     7 his Report’s table, which listed Alon’s Bakersfield refinery as having been shut down
     8 on April 20, 2012 and still shut down as of June 5, 2012. Id. If he had had any doubts
     9 as to the accuracy of this information, he would have shared them with counsel, but he
    10 had none, and therefore had nothing to share or correct regarding this information,
    11 which was alleged in the draft and filed Complaint. Id.
    12            Through multiple briefs on motions to dismiss, Alon did not raise any errors, or
    13 even any suspected errors, in the McCullough Report. Nor did Alon ask the Court to
    14 take judicial notice of any documents to refute the McCullough Report’s April 20,
    15 2012 shutdown date entry, which was included in Plaintiff’s Complaint. McCullough
    16 himself was unaware of even the possibility of a mistake until April 2019. Even
    17 Alon’s Answer confirmed that its Bakersfield refinery was shut down as of April 20,
    18 2012, which is consistent with the McCullough Report. Answer, ¶37.
    19                       3.   Correcting the April 20, 2012 Allegation
    20            Based on emissions data, the following row of the table set forth in ¶37 of the
    21 Complaint should have been changed from this:
    22 Date           Company       Refinery       Amount of   Type    Claimed         Industry
                                                   Statewide   of      Reason          Sources
    23                                             Capacity    Outage
         4/20/12      Alon          Bakersfield    3.2%        Planned Hydrocraker     No
    24                                                                 restarted       Information

    25 To this:
    26 Date            Company      Refinery      Amount of    Type of   Claimed       Industry
                                                  Statewide    Outage    Reason        Sources
    27                                            Capacity
         2/16/12-      Alon         Bakersfield   3.2%         Planned   “weak margin San Joaquin
    28 5/9/12                                                            environment”; Valley Air

                                                      -7-                    3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6844 Page 13 of 31




     1 Date            Company       Refinery    Amount of   Type of   Claimed        Industry
                                                 Statewide   Outage    Reason         Sources
     2                                           Capacity
                                                                       “minor        Pollution
     3                                                                 revisions to  Control
                                                                       hydrocracker” District
     4                                                                               emissions
                                                                                     data; Alon
     5                                                                               earnings
                                                                                     release
     6
                  As can be seen, this correction would not in any way undermine, let alone
     7
         conflict with, the alleged overarching conspiracy or Alon’s role in it. If anything, this
     8
         correction and the additional facts set forth above make for an even more compelling
     9
         allegation of Alon’s participation in the conspiracy.
    10
                  B.         Alon’s Participation in California’s Gasoline Refinery
    11                       Market
    12            Alon’s second argument is that the Court should sanction Plaintiff Persian Gulf
    13 for characterizing it as a participant in the California gasoline refinery market when
    14 Plaintiff filed its Complaint on September 22, 2016.6 Specifically, the Complaint
    15 alleged: “Each of the defendants is a participant in the California gasoline refinery
    16 market.” Complaint, ¶137. In its Answer to this allegation, Alon stated: “This
    17 paragraph alleges only conclusions of law to which no response is required. To the
    18 extent a response is required, because the Plaintiff fails to define the term ‘California
    19 gasoline refinery market,’ Alon lacks information sufficient to form a belief as to the
    20 truth of the allegations, which are therefore denied.” Answer, ¶137. This very same
    21 allegation about which Alon acknowledged was too general to provide it with
    22 “information sufficient to form a belief as to [its] truth” is now so “not true,” “false,”
    23 and “untrue” that Alon demands that the Court sanction Plaintiff?
    24            The reality is that in its 2016 10-K (year ending December 31, 2015), Alon
    25 freely acknowledged that its “California refineries have the capability to produce
    26
    27   6
            Alon makes the same argument as to the Consumer Plaintiffs.                 See §IV.
         (addressing those arguments unique to the Consumer Plaintiffs).
    28

                                                      -8-                   3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6845 Page 14 of 31




     1 gasoline, distillates, vacuum gas oil and asphalt.” Ex. 1 at 4.7 Thus, Alon concedes
     2 that it was capable of making gasoline in California or refraining from doing so.
     3 Either way, it was arguably participating in the California gasoline refinery market by
     4 either increasing or decreasing supply – after all, a major focus of this case is that
     5 Defendants manipulated gasoline prices in California by cooperatively undersupplying
     6 gasoline to the California market.         Moreover, also in its 2016 10-K, Alon
     7 acknowledged that its “California refineries utilize product pipelines, truck racks and
     8 terminals to distribute refined products.” Id. at 5. Alon further acknowledged that its
     9 “California refineries have a feedstock pipeline and terminal system that is capable of
    10 supplying untreated vacuum gas oil and other unfinished products to other Los
    11 Angeles Basin refineries and third-party terminals.” Id.
    12            Crucially, Alon’s operations in California continued long after it stopped
    13 producing finished-product here. The company continued to blend and trade diesel
    14 and gasoline for sale in California. See Ex. B, §§I., II. The company’s physical assets
    15 were used to store gasoline and diesel, and as a location for selling fuel to third
    16 parties. See id. Many of these operations were done in conjunction with the other
    17 Defendants through long-term agreements. See Ex. B, §I. Documents from the
    18 Defendants, and industry trade publications, show that Alon’s operations were closely
    19 monitored, because any refinery represents a critical piece of California’s production.
    20 See Ex. B, §§III., IV. State regulators at the California Energy Commission continued
    21 to reference the Alon refineries as being operational until at least 2016, mirroring the
    22 statements from the company. See Ex. B, §V. Central to Plaintiffs’ claims, Alon’s
    23 continued sales and operations allowed it to benefit from the higher wholesale and
    24 retail gasoline prices that resulted from the conspiracy. “Each of the defendants is a
    25 participant in the California gasoline refinery market” (Complaint, ¶137) is certainly a
    26
       7
          References to “Ex.” are to the exhibits attached to the Declaration of Alexandra S.
    27 Bernay in support of Plaintiffs’ Opposition to Alon’s Motion (“Bernay Decl.”), filed
       concurrently herewith.
    28

                                                 -9-                    3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6846 Page 15 of 31




     1 broad enough allegation to include such activities. After all, Plaintiff did not allege
     2 that Alon is refining crude oil in California. Instead, Plaintiff’s allegation was merely
     3 that Alon was a participant in the California gasoline refinery market – an allegation
     4 that Alon previously admitted was so general as to prevent Alon from affirmatively
     5 refuting it.
     6            Alon was properly named as a Defendant and the Court’s order denying the
     7 motion to dismiss was well-supported.8
     8            C.         Alon’s Conduct Is Part and Parcel of the Pleaded Theory of
                             Liability
     9
                  The idling of Alon’s California refineries represents a critical example of the
    10
         type of conduct alleged in the Complaint. Like other outages, Alon repeatedly
    11
         provided misleading information and statements to the public about whether the
    12
         refinery would come back online. Plaintiff also provides an exhibit (Ex. A) detailing
    13
         information related to the Bakersfield plant. The chart in Exhibit A is replete with
    14
         information regarding statements made about the plant, its opening and closings, as
    15
         well as materials showing that during the relevant time period Alon had both the
    16
         ability and stated intention to reopen the plant. The eventual decision to permanently
    17
         idle the facility does not negate the nearly four years of public representations that the
    18
         refinery would be restarted in the near future. This prolonged period of uncertainty
    19
         about the refinery functioned in the same way other Defendants’ misleading outages
    20
         did: creating price volatility and keeping out third-party imports to resupply the state
    21
         during gasoline shortages.
    22
                  Emissions data from the San Joaquin Valley Air Pollution Control District also
    23
         undercuts Alon’s arguments about remaining closed. According to that data, on dates
    24
         that Alon claims the Bakersfield refinery was closed, the continuous emissions
    25
    26   8
           Under the Court’s Standing Order, Plaintiff Persian Gulf and the Consumer
       Plaintiffs are responding together to Alon’s Motion, although Alon makes some
    27 different arguments as to the Consumer Plaintiffs. Response by the Consumer
       Plaintiffs to specific arguments directed at them are set forth in §IV.
    28

                                                    - 10 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6847 Page 16 of 31




     1 monitoring data reported to the government show it was producing emissions, a sign
     2 that the refinery was operational, at least in some capacity, and for some period of
     3 time. McCullough Decl., ¶¶12-13.
     4
     5                                                            NOx correct to 3 pct
                                  100.0
     6                             90.0
                                   80.0
     7
               PPM Nox in Stack




                                   70.0
     8                             60.0
                                   50.0
     9                             40.0
                                   30.0
    10                             20.0
                                   10.0
    11                              0.0
                                     01‐Jan‐12   01‐Feb‐12   01‐Mar‐12    01‐Apr‐12   01‐May‐12    01‐Jun‐12     01‐Jul‐12   01‐Aug‐1
    12                               00:00:00     00:00:00    00:00:00     00:00:00    00:00:00    00:00:00      00:00:00     00:00:00

    13                                            U20H11 (Selas Heater) [ppm NOx]        U81H9 (Boiler 9) [ppm NOx]

    14
                                  Just like the other Defendants, Alon had the ability to blend and refine gasoline
    15
         in California. Indeed, Alon’s actions warrant increased scrutiny compared to the other
    16
         Defendants, as the company has limited its gasoline production far longer than any
    17
         other refiner. This decision represents one of the largest cumulative actions to reduce
    18
         CARBOB production in the state of California during the period in question.9 And, as
    19
         discussed above, Alon continued to profit in the California gasoline market despite not
    20
         operating a fully operational plant.
    21
                                  D.      Other Indicia of Alon’s Anticompetitive Conduct
    22
                                  The Court also found participation in trade associations to be a plus factor
    23
         supporting the denial of the motion to dismiss. See MTD Order at 19. Alon tries to
    24
         exploit the fact that it was not a member of Western States Petroleum Association
    25
    26   9
           As of 2016, the government had Alon as being capable making of about 3.5% of
       total statewide capacity of CARB. See Ex. 2. Of the refineries on that list that can
    27 make CARB gasoline, the total capacity is 1,906,371 barrels per day. Alon’s refinery
       is listed at 66,000 barrels per day. 66,000/1,906,371 = 3.46%.
    28

                                                                            - 11 -                        3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6848 Page 17 of 31




     1 (“WSPA”), but ignores allegations that it was a member of other, critical trade groups
     2 where Plaintiff alleges coordinated conduct could be discussed. See MTD Order at
     3 6 n.1, 19 (trade association allegations are a plus factor). Alon was a member of
     4 American Fuel & Petrochemical Manufacturers (“AFPM”) as well as Society of
     5 Independent Gasoline Markets of America (“SIGMA”). Both entities held meetings
     6 and conferences during the proposed Class Period and multiple other Defendants are
     7 also members of the same trade groups. Complaint, ¶¶98, 99, 103, 104. Alon admits
     8 “that it is a member of some trade associations.” See Answer, ¶98. Alon further
     9 admits that it was a member of AFPM and SIGMA and Petroleum Markets
    10 Association of American (“PMAA”) during 2012 and 2015. See id., ¶¶99, 103, 104.
    11            E.         Alon Waited Nearly Seven Years to Take Issue with Widely
                             Disseminated Information Regarding Its Bakersfield
    12                       Refinery
    13            The primary basis upon which Alon’s Motion rests is a claim that information
    14 regarding its Bakersfield refinery, which appeared in the McCullough Report in June
    15 2012, as well as in various press reports and in a statement by Senator Maria Cantwell
    16 (D-Wa), is false and that Plaintiff’s inclusion of this information in the operative
    17 Complaint necessitates sanctions. Yet, for nearly seven years Alon ignored the
    18 statement regarding its Bakersfield plant in the McCullough Report or, more likely, it
    19 changed litigation tactics and decided that rather than participating in the discovery
    20 process, it would try to bully Plaintiff into ending its case against it. Either way,
    21 Alon’s efforts are without merit and should be rejected.
    22            In its motion to dismiss Persian Gulf’s Complaint, Alon did not raise the issue
    23 of the date on which it closed its Bakersfield refinery. It never sought judicial notice
    24 of any of the documents it now includes to support its sanctions Motion. After the
    25 Court denied its motion to dismiss, Alon did not immediately move for summary
    26 judgment. It submitted no declarations in 2016, 2017, or 2018, and even now, Alon
    27 has yet to submit a declaration definitively stating when it purportedly did or did not
    28 engage in refining and gasoline-trading activities in California from 2012 through

                                                    - 12 -                 3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6849 Page 18 of 31




     1 2016.10 Presumably, Alon and its lawyers did not just ignore an obvious way out of
     2 this case. Rather, Alon’s years-long delay in raising its arguments confirms that there
     3 are material disputes regarding the Bakersfield refinery and Alon’s conduct.11
     4            In sum, to anchor its misplaced sanctions Motion, Alon seeks to have the Court
     5 accept a self-serving narrative that ignores Alon’s actual, active participation in the
     6 California gasoline refinery market. Any fair reading of the Complaint, particularly in
     7 conjunction with the discovery record, shows Alon was a participant in the California
     8 gasoline refinery market throughout the time period covered by the Complaint. The
     9 Motion should be denied.
    10 III.       PLAINTIFFS COMPLIED WITH RULE 11 AND ALON’S
                  MOTION FOR SANCTIONS SHOULD BE DENIED
    11
                  A.         The “Extraordinary” Rule 11 Remedy Is to Be Exercised
    12                       with “Extreme Caution”
    13            “Rule 11 is an extraordinary remedy, one to be exercised with extreme caution.”
    14 Operating Eng’rs Pension Tr. v. A-C Co., 859 F.2d 1336, 1345 (9th Cir. 1988). Cases
    15 warranting imposition of sanctions for frivolous actions are “rare and exceptional.”
    16 Id. at 1344.
    17            Generally, sanctions are appropriately imposed on an attorney for a filing “if
    18 either a) the paper is filed for an improper purpose, or b) the paper is ‘frivolous.’”
    19
       10
          Alon owns three refineries in California and often refers to the three facilities as a
    20 “one integrated refinery.” See Ex. 3 (Alon’s 2015 10-K (for the year ending
       December 31, 2014)) at 5. The plants are in Paramount, Long Beach and Bakersfield
    21 and are connected via pipelines. Id. Thus, some of the information regarding Alon’s
       “refinery” operations may include more than a single plant.
    22
       11
          On Friday afternoon, October 18, 2019, Alon finally produced additional
    23 documents. Those documents, coming months late, will not be able to be fully
       reviewed in the short time remaining between receipt and the Monday, October 21,
    24 2019 deadline for this opposition. Prior to Friday, October 18, 2019, Alon had
       produced only 346 documents throughout this entire litigation, and over a quarter of
    25 them were publicly available documents. Then, on the Friday before a Monday filing
       deadline for this opposition, Alon dumped 8,488 documents on Plaintiff. This kind of
    26 gamesmanship is never appropriate, but it is particularly hypocritical at a time when
       Alon is accusing Plaintiff of acting in bad faith. Obviously, Plaintiff has not had the
    27 opportunity to fully review this belated production to determine if any of the
       documents would shed more light on Alon’s shadowy operations.
    28

                                                   - 13 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6850 Page 19 of 31




     1 Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1362 (9th Cir. 1990) (quoting
     2 Zaldivar v. City of Los Angeles, 780 F.2d 823, 832 (9th Cir. 1986)). However, as the
     3 Ninth Circuit has recognized, a special set of considerations pertain to Rule 11
     4 motions directed at complaints. Unlike other filings, complaints may be challenged
     5 only for “frivolousness,” which the Ninth Circuit uses as a “shorthand . . . to denote a
     6 filing that is both baseless and made without a reasonable and competent inquiry.”
     7 Townsend, 929 F.2d at 1362.12 According to the Ninth Circuit, complaints, serve as
     8 the legal “vehicle through which [the plaintiff] enforces his substantive legal rights,”
     9 and “[e]nforcement of those rights benefits not only individual plaintiffs but may
    10 benefit the public.” Id. “[I]t would be counterproductive to use Rule 11 to penalize
    11 the assertion of non-frivolous substantive claims, even when the motives for asserting
    12 those claims are not entirely pure.” Id. Further, Rule 11(b)(3)’s standard provides
    13 simply that to the best of the certifying person’s “knowledge, information, and belief,
    14 formed after an inquiry reasonable under the circumstances” “the factual contentions
    15 [therein] have evidentiary support or, if specifically so identified, will likely have
    16 evidentiary support after a reasonable opportunity for further investigation or
    17 discovery.” Fed. R. Civ. P. 11(b)(3). As Alon acknowledges, this standard is to be
    18 applied objectively. See Mtn. at 19 (citing Townsend, 929 F.2d at 1362).
    19            Alon also brings its motion under 28 U.S.C. §1927, which states:
    20                   Any attorney or other person admitted to conduct cases in any
                  court of the United States or any Territory thereof who so multiplies the
    21            proceedings in any case unreasonably and vexatiously may be required
                  by the court to satisfy personally the excess costs, expenses, and
    22            attorneys’ fees reasonably incurred because of such conduct.
    23 28 U.S.C. §1927. The imposition of sanctions under §1927 requires a finding of
    24 recklessness, and “‘must be supported by a finding of subjective bad faith.’” In re
    25 Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 436 (9th Cir. 1996); see also Fink v.
    26
       12
          Unlike the “‘improper purpose’” inquiry, “‘frivolousness’” is not concerned with
    27 the motivations of the signing attorney, and “subjective evidence of the signer’s
       purpose is to be disregarded” so long as the contested papers are not baseless. Id.
    28

                                                   - 14 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6851 Page 20 of 31




     1 Gomez, 239 F.3d 989, 993 (9th Cir. 2001); B.K.B. v. Maui Police Dep’t, 276 F.3d
     2 1091, 1107 (9th Cir. 2002). And notably, “[b]ecause [§1927] authorizes sanctions
     3 only for the ‘multipli[cation of] proceedings,’ it applies only to unnecessary filings
     4 and tactics once a lawsuit has begun.” Keegan, 78 F.3d at 435. The Ninth Circuit has,
     5 on many occasions, “expressly held that §1927 cannot be applied to an initial
     6 pleading.” Id. Alon, as the moving party “bears the burden to demonstrate why
     7 sanctions are justified” as to both Rule 11 and §1927. Tom Growney Equip. v. Shelley
     8 Irrigation Dev., 834 F.2d 833, 837 (9th Cir. 1987) (“A party seeking the imposition of
     9 sanctions pursuant to §1927 has the burden of demonstrating “bad faith,” which
    10 means either frivolity combined with recklessness or intentional harassment.”); accord
    11 SellPoolSuppliesOnline.com LLC v. Ugly Pools Ariz. Inc., No. CV-15-01856-PHX-
    12 BSB, 2019 U.S. Dist. LEXIS 38507, at *13-*16 (D. Ariz. Mar. 11, 2019). Alon has
    13 failed to carry its heavy burden.
    14            A claim is “‘well grounded in fact’ if an independent examination reveals ‘some
    15 credible evidence’ in support of a party’s statements.” Himaka v. Buddhist Churches
    16 of Am., 917 F. Supp. 698, 710 (N.D. Cal. 1995). A claim that has some plausible
    17 basis, even a weak one, is sufficient to avoid sanctions under Rule 11. See United
    18 Nat’l Ins. Co. v. R&D Latex Corp., 242 F.3d 1102, 1117-18 (9th Cir. 2001); Song Fi,
    19 Inc. v. Google, Inc., No. C 14-5080 (CWx), 2016 U.S. Dist. LEXIS 104404, at *3-*4
    20 (N.D. Cal. Aug. 8, 2016). Set forth herein, the two asserted bases for Alon’s sanctions
    21 Motion are unsupported because the facts and available evidence reflect the claims
    22 asserted against Alon have a reasonable and well-grounded basis.
    23            Critically, counsel for Plaintiff Persian Gulf properly consulted with its expert
    24 in drafting the operative Complaint. See McCullough Decl., ¶14. It is objectively
    25 reasonable for counsel to rely upon experts when filing suit. See Avedisian v.
    26 Mercedes-Benz USA, LLC, No. CV 12-00936 DMG (CWx), 2014 U.S. Dist. LEXIS
    27 2127, at *10-*11 (C.D. Cal. Jan. 2, 2014) (in suit alleging vehicle defects in
    28 Mercedes, counsel’s pre-filing investigation included “consult[ations] with two

                                                    - 15 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6852 Page 21 of 31




     1 experts to ascertain the scope of Mercedes vehicles affected by peeling chrome”; court
     2 holds “counsel’s pre-filing investigation was objectively reasonable under the
     3 circumstances, and thus the FAC was not frivolous at the time of filing”); see also
     4 CreAgri, Inc. v. Pinnaclife, Inc., No. 11-CV-6635-LHK, 2014 U.S. Dist. LEXIS
     5 77484, at *38 (N.D. Cal. June 3, 2014) (in rejecting Rule 11 movant’s charge that the
     6 plaintiff’s patent-infringement claim was objectively baseless, court lists numerous
     7 factors including that “[plaintiff] relied on its expert, who in turn relied on
     8 documentary evidence from [defendant’s] supplier of olive extract, to establish
     9 [alleged fact]”). And see Coffey v. Healthtrust, Inc., 1 F.3d 1101, 1104 (10th Cir.
    10 1993) (“As long as reliance is reasonable under the circumstances, the court must
    11 allow parties and their attorneys to rely on their experts without fear of punishment
    12 for any errors in judgment made by the expert.”); see also id. at 1104-05 (even though
    13 attorney was aware that study’s authors disagreed with his expert’s conclusions from
    14 same study, that still didn’t warrant sanctions: “It is the obligation of counsel opposing
    15 the value of evidence, not the proponent, to expose weakness in evidence upon which
    16 an attorney relies for the filing of pleadings, motions and other papers.”).
    17            Alon’s authorities are distinguishable. In Song Fi, minimal sanctions were
    18 granted in part where the allegations were objectively baseless and circumstantial
    19 evidence did not provide an additional basis for some of the plaintiffs’ allegations. Id.
    20 at 5-6. Here, by contrast, Plaintiff reasonably relied on materials from an expert,
    21 government reports, and the media. A review of the available facts fully supports
    22 Plaintiff’s claims.13 Particularly puzzling is why Alon cites and relies upon a 25-year-
    23 old Third Circuit securities fraud case, merely because Alon’s lead counsel was
    24   13
           In re Connetics Corp. Sec. Litig., 542 F. Supp. 2d 996 (N.D. Cal. 2008), is also
       inapposite. In that case, where the court struck some of plaintiffs’ allegations under
    25 Rule 11, plaintiffs relied solely on another complaint as the basis for the allegations.
       Here, by contrast, Plaintiff relied on work done by its expert, in consultation with that
    26 expert as well as media reports for the specific allegation that Alon now argues is
       false. Connectics, moreover, recognizes that “an attorney may rely in part on other
    27 sources, such as a newspaper article as part of his or her investigation into the facts.”
       Id. at 1005.
    28

                                                 - 16 -                   3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6853 Page 22 of 31




     1 involved in that action. See Garr v. U.S. Healthcare, 22 F.3d 1274 (3rd Cir. 1994)
     2 (sanctions upheld as to two attorneys who did no independent investigation regarding
     3 any portion of a securities fraud complaint); Mtn. at 21. Alon even admits, as it must,
     4 that the Third Circuit has adopted a different standard than the Ninth Circuit. Mtn. at
     5 21.14 Thus, other than being a case about sanctions, there is little relevant in that case
     6 that could be applied here, despite Alon’s contortions. In fact, the court in Garr
     7 specifically held that “[a] significant aspect of the Garr complaint was that U.S.
     8 Healthcare had been filing false and misleading quarterly reports with the Securities
     9 and Exchange Commission to the injury of Garr and the class. Yet inasmuch as the
    10 Wall Street Journal article never suggested that U.S. Healthcare had been filing false
    11 reports, Levin and Sklar could not reasonably have relied on the article for that
    12 information.” Garr, 22 F.3d at 1281. Here, Plaintiff relied on a specific fact that was
    13 expressly included in the McCullough Report – after a U.S. senator had urged the FTC
    14 to open an investigation based on the same report, after years of Alon not disputing
    15 the fact or any other aspect of the report, and after retaining the expert who authored
    16 the report to, inter alia, review drafts of Plaintiff’s Complaint. This case bares no
    17
    18   14
             Alon’s authorities under §1927 are similarly inapt. Thomas v. Girardi, 611 F.3d
         1027 (9th Cir. 2010), upheld a grant of sanctions where detailed and overwhelming
    19   evidence showed the attorneys knew that a document offered as evidence regarding a
         foreign judgment was incomplete and inaccurate. Id. at 1031. And the attorneys
    20   continued to make statements to the court regarding the document that were
         determined to be untrue following a lengthy evidentiary hearing. Dig. Empire Ltd. v.
    21   Compal Elecs. Inc. Grp., No. 14cv1688 DMS (KSC), 2015 U.S. Dist. LEXIS 187449
         (S.D. Cal. Dec. 11, 2015), is also unhelpful. In that infringement action the very
    22   products plaintiff claimed were at issue were not made by the defendants. And the
         court allowed §1927 sanctions where there was a long-running effort to thwart
    23   defendants, including by filing retaliatory motions to compel, refusing to participate in
         filing a joint discovery motion, and filing a groundless motion for leave to amend. Id.
    24   at *21. In Ass’n of Women with Disabilities Advocating Access v. Mouet, No. 06-CV-
         02240-JM(LSP), 2007 U.S. Dist. LEXIS 2258 (S.D. Cal. Jan. 11, 2007), the Court
    25   granted summary judgment and found allegations regarding the accessibility of a store
         were “materially false and misleading” because the store had actually been closed for
    26   two years. Id. at *14. Plaintiffs refused to dismiss and this necessitated the filing of a
         summary judgment motion. Id. Here, no such false and misleading statements have
    27   been made. Alon’s vituperative argument that conduct here rises to the level in its
         cited authorities should be rejected as gross hyperbole.
    28

                                                   - 17 -                   3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6854 Page 23 of 31




     1 resemblance to Garr, which Alon’s counsel should know, even if it is a quarter-
     2 century old and from a completely different circuit with a different legal standard.15
     3            Alon has not come close to carrying its heavy burden here. As set forth above,
     4 the April 20, 2012 allegations, once corrected, are more damning to Alon than what
     5 was alleged. Alon’s argument regarding ¶137 is even worse because it contradicts
     6 Alon’s own Answer to the Complaint and countless documents.16
     7            B.         Plaintiffs Have Not Vexatiously Increased the Litigation
     8            Contrary to Alon’s claims that Plaintiffs have acted in a vexatious manner, as
     9 demonstrated above there is ample reason to pursue this litigation as to Alon. Alon
    10 claims it is entitled to sanctions under 28 U.S.C. §1927 based on an unsupported claim
    11 that Plaintiffs have unreasonably and vexatiously multiplied the proceedings. Alon’s
    12 claims are nonsense and far from the type of conduct that could support sanctions.
    13 “Sanctions under this section ‘require a bad faith showing.’” Reyes v. Flourshings
    14 Plus, Inc., No. 19cv261 JM (WVG), 2019 U.S. Dist. LEXIS 128049, at *3 (S.D. Cal.
    15 July 31, 2019) (citing W. Coast Theater Corp. v. Portland, 897 F.2d 1519, 1526 (9th
    16 Cir. 1990). No such showing has been made.
    17            Alon complains, for example, that it “had to” file a motion to compel Plaintiffs
    18 to supplement interrogatory responses. Mtn. at 17. But this was a determination of
    19 Alon’s own making as Plaintiff Persian Gulf and the Consumer Plaintiffs both
    20 provided interrogatory responses. That Alon did not like the responses does not show
    21   15
          Alon claims, with no support, that a higher standard should be imposed because the
       California Attorney General had not subpoenaed Alon during its earlier investigations.
    22 There is no such heightened standard.
    23 16 Notably, at page 15 of its Motion, Alon seeks to import its own theory of
       Plaintiff’s case, seeming to implicitly understand that Plaintiff’s allegations regarding
    24 market participation are not as limited as Alon seeks to portray. Plaintiffs note too
       that idle refining capacity in California is of tremendous relevance to the antitrust
    25 conspiracy at hand. In fact, when Defendant Equilon Enterprises LLC (d/b/a Shell Oil
       Products US) attempted to close this same facility in 2004, California Attorney
    26 General Lockyer, former Senator Barbara Boxer, and others stepped in to pressure the
       company to sell the refinery instead of shut it down because of the potential impact on
    27 gasoline supply and competition in the state that would occur if it were offline for
       long periods of time. Ex. 4.
    28

                                                     - 18 -                3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6855 Page 24 of 31




     1 bad faith on the part of Plaintiffs. Judge Schopler, in granting Alon’s motion to
     2 compel supplemental responses, determined sanctions were not warranted for
     3 opposing the motion, yet Alon claims it is entitled to sanctions now. Ex. 5 (7/30/19
     4 Hrg. Tr.) at 24:14-18. Alon also complains that it is entitled to sanctions under §1927
     5 because it received a signed verification about 48 hours late. Notwithstanding the fact
     6 that Alon received timely supplemental interrogatory responses, multiple Defendants
     7 in this case have served signed verifications after service of the responses. Bernay
     8 Decl., ¶6; Aguilar Decl., ¶5.17 This is not a bad faith litigation tactic. Alon also
     9 claims that Plaintiffs have pursued “grossly overbroad” document discovery, but this
    10 is also false. Mtn. at 17. The discovery has been targeted and tailored and, to date,
    11 Alon has provided little additional information in response to discovery requests since
    12 April.18 It was only on Friday, October 18, that Alon finally provided any documents
    13 beyond the self-selected 346 documents in the way of discovery, despite months of
    14 delay. The self-selected production that was the entirety of the production until days
    15 ago was made on April 25, 2019, with little to no input from Plaintiffs on the scope or
    16 contours of the production. Despite Alon’s claims that it could be forced to spend
    17 “millions,” Plaintiffs have in fact been mindful of both the proportionality
    18 requirements of the federal rules and the discovery limitations imposed in this case at
    19 the case management conference.19
    20
    21   17
           References to “Aguilar Decl.” are to the Declaration of George C. Aguilar in
         Support of Plaintiff’s Opposition to Alon’s Motion, filed concurrently herewith.
    22
       18
           In fact, Alon alone and with the Defendants have served more document requests
    23 upon Plaintiffs (24) than Plaintiffs have served upon Defendants (15). Bernay Decl.,
       ¶8.
    24
       19
           Alon also seeks a legally and factually unsupported “deterrent monetary sanction”
    25 against Plaintiff Persian Gulf, the Consumer Plaintiffs, and both law firms involved in
       the action. See Mtn. at 25. Rule 11(c) does not contemplate sanctions to be paid
    26 directly to a party, other than reasonable attorney’s fees and other expenses “directly
       resulting” from a violation. See Fed. R. Civ. P. 11(c)(4). As detailed above, no
    27 violation has occurred here and no payment should issue, particularly not one created
       by Alon, untethered to the law.
    28

                                                - 19 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6856 Page 25 of 31




     1 IV.        THE CLAIMS AGAINST CONSUMER PLAINTIFFS LACK
                  MERIT
     2
                  Alon’s Motion is brought jointly and separately against Consumer Plaintiffs.
     3
         ECF No. 282 at 2.20 This opposition is brought jointly by Plaintiff Persian Gulf and
     4
         Consumer Plaintiffs in compliance with the Court’s Standing Order for Civil Cases.
     5
         To the extent that the Motion makes claims that are particular to a specific party, the
     6
         response to the specific claim is made on behalf of that party. In many respects,
     7
         however, the Motion’s claims apply jointly to the Plaintiffs. For example, Alon cites
     8
         to the same two purported errors in the Consumer Plaintiffs’ Complaint as those cited
     9
         in the Persian Gulf operative Complaint. Mtn. at 5-6; Bartlett ECF No. 44, ¶¶30, 40.
    10
         Specifically, Alon complains that the Consumer Plaintiffs alleged that the Alon
    11
         Bakersfield refinery was shut down on April 20, 2012 and that Alon is a participant in
    12
         the California gasoline refinery market.           Id.   Consumer Plaintiffs adopt and
    13
         incorporate herein each and all of the proofs cited supra that plainly demonstrate that:
    14
         (1) the Bakersfield refinery was shut down between February 6, 2012 to May 9, 2012;
    15
         (2) the listing in the chart in Plaintiffs’ Complaints that reflected April 20, 2012 as the
    16
         shutdown date for the Bakersfield refinery was an immaterial error both to the
    17
         Plaintiffs’ conspiracy and agreement theories as detailed in the Complaints, and to the
    18
         Court’s orders denying Alon’s motions to dismiss; (3) Alon was and continues to be a
    19
         participant in the California gasoline refinery market; and (4) Alon’s failure to make
    20
         any of the arguments it now makes to any part of its objections to the Complaints. See
    21
         supra, §§I., II.A.-II.C., II.E., III.A.; Ex. A (table and documents cited therein); Ex. B
    22
         (table and documents cited therein).
    23
                  The Consumer Plaintiffs’ action also contains admissions and statements from
    24
         Alon in its Answer and its motion to dismiss the action that further demonstrate the
    25
         immaterial nature of any error in the Complaints and the falsity of the claims Alon
    26
         now makes. Alon’s Answer to the operative Consumer Plaintiffs’ Complaint states, as
    27
         20
              Alon filed the identical Motion in the Bartlett docket. Bartlett ECF No. 167.
    28

                                                   - 20 -                   3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6857 Page 26 of 31




     1 it does in the Persian Gulf action, that its Bakersfield refinery was “not operating as of
     2 April 20, 2012” (Bartlett ECF No. 117, ¶40) and that Alon “lacks knowledge or
     3 information sufficient to form a belief as to the truth of the allegations” as to whether
     4 Alon conducted any gasoline refining operations in California since the end of 2012.
     5 Id., ¶30.
     6            Further, Alon’s briefs in support of its motion to dismiss Consumer Plaintiffs’
     7 Complaint in September and October of 2018 make no mention of the purported
     8 errors. Bartlett ECF No. 59-2 at 2 (“the only specific allegations about Alon in
     9 the . . . Amended Complaint are: . . . [t]hat in April 2012 (well before the limitations
    10 period) Alon’s Bakersfield refinery . . . experienced a single planned outage to restart
    11 its hydrocracker”); Bartlett ECF No. 74 at 6 (“For example, the Persian Gulf
    12 complaint pled that Alon restarted its Bakersfield hydrocracker on April 20, 2012,
    13 purportedly as part of a 2012 conspiracy to increase gasoline prices . . . paragraph 30
    14 alleges that Alon ‘is a participant in the California gasoline refinery market.’”).
    15 Despite chances to do so, Alon made no mention of purported errors in the Consumer
    16 Plaintiffs’ Complaint to counsel for Consumer Plaintiffs until its responses to
    17 interrogatories on April 22, 2019, and a letter dated April 25, 2019, which contained
    18 selective arguments and documents that are refuted by the proof detailed in this
    19 opposition. Alon makes much of the idea that their April 25, 2019 letter was sent
    20 while its motion to dismiss the Consumer Plaintiffs’ Complaint was pending before
    21 the Court. As shown above, Consumer Plaintiffs had ample grounds for believing that
    22 their allegations in the complaint against Alon had merit and would defeat Alon’s
    23 motion to dismiss. Aguilar Decl., ¶2. Further, Alon made no attempt to bring its
    24 purported claims, even the public regulatory filings it relies on now, before the Court
    25 in support of its arguments to dismiss the Consumer Plaintiffs’ Complaint.
    26            Plaintiffs’ show of the documents and events that provide support for the
    27 allegations for Alon’s participation in the price-fixing conspiracy plainly defeats any
    28 Rule 11 or §1927 motion under the legal standard articulated and applied objectively

                                                   - 21 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6858 Page 27 of 31




     1 by Townsend and other supporting authorities. See §III.A., supra; Townsend, 929
     2 F.2d at 1362. Further, Alon’s articulation of the applicable legal standard under Rule
     3 11 is incomplete. Mtn. at 18-19. The Ninth Circuit has long established that an
     4 attorney may not be sanctioned for a complaint that is determined to be well-founded
     5 at the time the Rule 11 motion is filed even where there was a failure to conduct a
     6 reasonable inquiry pre-filing. Keegan, 78 F.3d at 434. Thus, the Court must
     7 “consider after-acquired factual evidence that would have adequately supported the
     8 complaint.” Id. at 434-35 (“We do little to undermine the deterrent goals of the Rule
     9 [11] by not sanctioning complaints which have merit on their face. The potential for
    10 such sanctions, however, may do much to increase the frequency of the collateral
    11 litigation that is Rule 11’s unfortunate side effect. . . . [P]laintiffs’ pretrial evidence
    12 was enough to render their complaint nonfrivolous.”). The Court’s consideration of
    13 the documents and evidence cited to in this opposition and Alon’s statements
    14 contained therein demonstrate the soundness of Plaintiffs’ allegations.
    15            Alon submits that Consumer Plaintiffs did not conduct an adequate
    16 investigation of the complaints they filed. Mtn. at 20-21. This argument ignores the
    17 discovery produced by Consumer Plaintiffs as part of their initial disclosures that
    18 documented the publicly available information, more than 1,200 pages, reviewed prior
    19 to the filing of their complaints. Aguilar Decl., ¶3. This information included the
    20 critical McCullough Report that detailed the price-fixing conspiracy among the
    21 Defendants and Alon’s refinery closure. Another critical fact ignored by Alon is that
    22 prior to the filing of the Consumer Plaintiffs, the Court denied the Rule 12(b)(6)
    23 motions filed by the Defendants in the Persian Gulf action. Consumer Plaintiffs’
    24 counsel reviewed the ruling and assessed it in the context of the publicly available
    25 information. Id. These conscientious efforts more than satisfy the requirements of
    26 Rule 11 and §1927. See Johns v. Bayer Corp., No. 09CV1935 DMS (JMA), 2010
    27 U.S. Dist. LEXIS 62804, at *4-*7 (S.D. Cal. June 24, 2010) (motion to strike
    28 allegations denied where attorney reviewed publicly available information regarding

                                                  - 22 -                   3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6859 Page 28 of 31




     1 certain allegations and distinguishing Connetics, 542 F. Supp. 2d at 1006, because
     2 plaintiffs there, who used allegations taken from an Securities Exchange Commission
     3 complaint, did not conduct independent investigation and did not inform the court of
     4 any other sources of information relied upon); Cortina v. Wal-Mart Stores, Inc., No.
     5 13-cv-02054-BAS-DHB, 2016 U.S. Dist. LEXIS 119192, at *9-*10 (S.D. Cal. Sept. 1,
     6 2016) (denying motion for Rule 11 sanctions for filing a §1927 claim seeking a
     7 “staggering $575,000 in sanctions against [p]laintiff’s counsel,” where counsel had
     8 email conversation as part of pre-filing inquiry for filing §1927 motion, citing Keegan
     9 approvingly for holding that attorney may not be sanctioned for complaint that has
    10 merit where attorney’s pre-filing inquiry was inadequate).
    11            Finally, Alon refers to the late verifications of Consumer Plaintiffs’ responses to
    12 Alon’s interrogatories. Each of the plaintiffs have verified the responses and not
    13 sought to change or amend what are reasonably seen as contention interrogatories and
    14 are responses heavily laden with cites to the discovery record. Aguilar Decl., ¶4. It is
    15 worth noting that the Defendants, in many instances, have yet to serve verifications to
    16 interrogatory responses filed months before. Id., ¶5.
    17            As with the sanctions claims against Plaintiff Persian Gulf and their counsel, the
    18 Court should deny Alon’s Motion as to Consumer Plaintiffs and their counsel.
    19 V.         ALON’S ALTERNATIVE REQUEST IS MERITLESS
    20            In addition to its misplaced sanctions bid, Alon requests that the Court strike 10
    21 paragraphs in the Complaint in the Persian Gulf matter and similar paragraphs in the
    22 Consumer Plaintiffs’ Complaint.            It then states that striking such paragraphs
    23 “eliminates” the allegations upon which the Court relied in denying prior motions to
    24 dismiss and thus all claims should then be dismissed with prejudice as to Alon. See
    25 Mtn. at 25. Further, Alon “[i]n the alternative” requests the Court strike those same
    26 paragraphs and grant Alon “leave to file renewed motions to dismiss.” Id. As
    27 detailed extensively above, Alon’s Motion is legally and factually suspect. Review of
    28 the 10 challenged paragraphs further demonstrates that Alon is acting in bad faith.

                                                     - 23 -                   3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6860 Page 29 of 31




     1 Many of the paragraphs Alon seeks to strike discuss and detail the theory of liability
     2 and facts supporting that conduct.21 The Court should decline Alon’s request to strike
     3 and deny the alternative request to file renewed motions to dismiss.
     4 VI.        CONCLUSION
     5            Plaintiffs’ cases against Alon have merit, as the Court found in denying the
     6 motions to dismiss against Alon and the other Defendants. Alon’s late and suspect
     7 claims of sanctionable conduct dissolve under the slightest scrutiny. Alon plainly
     8   21
             Paragraph 3 details data from the Energy Information Administration that showed
         that West Coast refineries had capacity on hand to meet significant shortfalls, yet
     9   because of market concentration, following the Cherry Point fire, the timing of
         “various unscheduled maintenance shutdowns” became suspect. Complaint, ¶3.
    10   Paragraph 4 details that in May and October of 2012, when some refineries were
         dealing with purported unplanned outages, other Defendants acted against their self-
    11   interest by not postponing scheduled maintenance and that as a result, there were two
         massive price spikes in California at that time. Id., ¶4. Paragraph 35 contains
    12   allegations that major oil companies likely had advance, secret notice that Defendant
         ExxonMobil Refining & Supply Company would report problems with its Torrance
    13   refinery, in October 2012. Id., ¶35. The paragraph also details that ‘“all the majors
         came out and bought’” citing a 2013 McCullough Report. Id. The paragraph also
    14   notes that NOx data do not support the claim of a full plant closure. Paragraph 37,
         which Alon seeks to strike, details the various suspicious plant closings in 2012. Id.,
    15   ¶37. This paragraph has one line related to Alon in a multi-cell chart. Paragraph 70
         details a review by Consumer Watchdog of export data which found that between
    16   August and September 2015, California refiners exported more than 80 million
         gallons of refined petroleum products. Id., ¶70. Alon also seeks to strike ¶71. That
    17   paragraph notes that California refiners’ illicit profits were a result by Defendants to
         constrain supply or inject uncertainty into the market. Paragraph 73 details how
    18   refiners kept tight control over data concerning their industry and operations and that
         there is no federal or state agency that maintains centralized information on current or
    19   historical refinery status. Id., ¶73. Thus, the Complaint states the public remains in
         the dark about refinery operations and refiners, by contrast, are aware of information
    20   because of various exchange agreements and the like which allow for signaling to
         other market participants. Paragraph 112 details how certain actions taken by
    21   Defendants were against each individual Defendant’s economic self-interest,
         including by exporting gas out of California when the state’s prices were the highest
    22   in the country. Id., ¶112. The paragraph also details how Defendants decreased
         production for non-required maintenance, when other refineries were inoperable
    23   because of purported unplanned outages. Paragraph 137 correctly states that each
         Defendant is a participant in the California gasoline refinery market. Id., ¶137.
    24   Finally, Alon seeks to strike ¶154 which summarizes the legal basis for Plaintiff’s
         antitrust claims and states that the conspiracy alleged consisted of a continuing
    25   agreement, understanding or concerted action among the Defendants in furtherance of
         which Defendants fixed, maintained, or made artificial prices for gasoline sold in
    26   California during the Class Period through supply constraints (e.g., exporting gas
         products, not importing sufficient gas products and maintaining low gas reserves),
    27   pretextual and/or willful refinery outages and roiling the markets by injecting
         misinformation. Id., ¶154.
    28

                                                  - 24 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6861 Page 30 of 31




     1 participated in the California gasoline refinery market. The Bakersfield emission data
     2 fully supports the suspect conduct alleged. Both Plaintiff Persian Gulf and the
     3 Consumer Plaintiffs conducted a proper pre-filing investigation as required by Rule
     4 11. Further, Plaintiff Persian Gulf was entitled to rely on its expert, and material
     5 available in the discovery record has only strengthened the claims against Alon. For
     6 all these reasons, Alon’s motion must be denied.
     7 DATED: October 21, 2019                   Respectfully submitted,
     8                                           ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
     9                                           PATRICK J. COUGHLIN
                                                 STEVEN W. PEPICH
    10                                           DAVID W. MITCHELL
                                                 ALEXANDRA S. BERNAY
    11                                           CARMEN A. MEDICI
                                                 LONNIE A. BROWNE
    12
    13                                                    s/ Alexandra S. Bernay
    14                                                  ALEXANDRA S. BERNAY
    15                                           655 West Broadway, Suite 1900
                                                 San Diego, CA 92101
    16                                           Telephone: 619/231-1058
                                                 619/231-7423 (fax)
    17
                                                 ROBBINS GELLER RUDMAN
    18                                            & DOWD LLP
                                                 ARMEN ZOHRABIAN
    19                                           Post Montgomery Center
                                                 One Montgomery Street, Suite 1800
    20                                           San Francisco, CA 94104
                                                 Telephone: 415/288-4545
    21                                           415/288-4534 (fax)
    22                                           Attorneys for Plaintiff Persian Gulf Inc.
    23 DATED: October 21, 2019                   ROBBINS ARROYO LLP
    24                                           GEORGE C. AGUILAR
                                                 JENNY L. DIXON
    25
    26                                                     s/ George C. Aguilar
                                                          GEORGE C. AGUILAR
    27
    28                                           5040 Shoreham Place

                                               - 25 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
Case 3:15-cv-01749-DMS-AGS Document 294 Filed 10/21/19 PageID.6862 Page 31 of 31




     1                                               San Diego, CA 92122
                                                     Telephone: 619/525-3990
     2                                               619/525-3991 (fax)
     3                                               Attorneys for Plaintiffs Joshua Ebright,
     4                                               Paul Lee, and David Rinaldi

     5                              SIGNATURE CERTIFICATION
     6            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
     7 and Procedures Manual, I hereby certify that the content of this document is
     8 acceptable to the above signatories, and that I have obtained each of the foregoing
     9 person’s authorization to affix his or her electronic signatures to this document.
    10
    11
         Dated: October 21, 2019                               s/ Alexandra S. Bernay
    12                                                       ALEXANDRA S. BERNAY
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                    - 26 -                  3:15-cv-01749-L-AGS
         4827-7156-5994.v1
